—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Meyer, J.), imposed June 21, 1993.
Ordered that the sentence is affirmed.
Appellate review of the issues raised by the defendant was effectively waived by him as part of his plea agreement. Accordingly, the sentence is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; see also, People v Gonzalez, 207 AD2d 563). Mangano, P. J., Thompson, Sullivan, O’Brien and Hart, JJ., concur.